

PINNACLE FINANCIAL PARTNERS, INC.
2017 ANNUAL CASH INCENTIVE PLAN


As approved by the Human Resources and Compensation
Committee of Pinnacle Financial Partners on
January 17, 2017


PLAN OBJECTIVES:


The overall objectives of the 2017 Annual Cash Incentive Plan (the "Plan") are
to:


1.
Motivate participants to ensure that important corporate soundness thresholds
and corporate profitability objectives for 2017 are achieved, and

2.
Provide a reward system that encourages teamwork and cooperation in the
achievement of firm-wide goals.



This Plan shall be administered pursuant to the Pinnacle Financial Partners,
Inc. 2014 Equity Incentive Plan (the "2014 Equity Incentive Plan").  All
provisions hereof shall be interpreted accordingly.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the 2014 Equity
Incentive Plan.


EFFECTIVE DATES OF THE PLAN:


The Plan is effective for the performance period from January 1, 2017 (Effective
Date) through December 31, 2017 (the "Performance Period") and for such period
thereafter as shall be necessary to make all payments earned under the Plan.


ADMINISTRATION:


The Human Resources and Compensation Committee of the Board of Directors (the
"HRCC") is responsible for the overall administration of the Plan and shall have
the authority to select the associates who are eligible for participation in the
Plan.  The CFO, with the oversight of the CEO, shall provide the HRCC with
periodic updates as to the status of the Plan as follows:


·
Produces status reports on a periodic basis to the CEO, the Leadership Team and
the HRCC in order to ensure the ongoing effectiveness of the Plan.  The CEO has
discretion related to communication of the status of the incentive plan to all
Plan participants.

·
Makes recommendations for any Plan modifications (including target performance
or payout awards) as a result of substantial changes to the organization or
participants' responsibilities to ensure fairness to all Plan participants.

·
At the end of the Plan period, prepares, verifies, approves and submits the
appropriate award calculations and payouts authorized under the Plan to the CEO
and, ultimately the HRCC, for approval and distribution.



The Company's Chief Risk Officer at least annually shall evaluate, report and
discuss with the HRCC whether features of the Plan should be limited in order to
ensure that the Plan does not pose imprudent risks to the Company and that the
Plan does not encourage the manipulation of reported earnings of the Company to
enhance any employee's compensation.


The HRCC is authorized to interpret the Plan, to establish, amend and / or
rescind any rules and regulations relating to the Plan and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan.  The HRCC may correct any defect or omission or reconcile any
inconsistency in the Plan in the manner and to the extent the HRCC deems
necessary or desirable.  Any decision of the HRCC in the interpretation and
administration of Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.  Nothing in this Plan shall preclude the HRCC from granting awards to
participants pursuant to other compensation arrangements of the Company.


ELIGIBILITY:


Except as otherwise provided below, all associates who are compensated via a
predetermined salary or hourly wage and are not included in any other annual
cash incentive or cash performance-based compensation program or plan are
eligible for participation in the Plan.   Participants who are not eligible for
a full award due to their performance evaluation (see below – Target Award)
should be notified by their Leadership Team member as soon as possible prior to
distribution of awards.


Certain associates that are compensated via a commission schedule or commission
grid have an opportunity to achieve significant variable pay compensation due to
escalating payouts pursuant to the commission schedule or grid based on their
individual performance.  As a result, such commission-based associates are not
eligible for participation in the Plan unless otherwise authorized under special
arrangement approved by the HRCC.






FORFEITURE OF AWARDS:


Any participant whose employment terminates for any reason prior to distribution
of awards in January 2018 will not be eligible for distribution of awards under
the Plan unless approved by the HRCC or as otherwise provided in an agreement
between the Company and such participant.


ETHICS:


The intent of this Plan is to fairly reward individual and team achievement. 
Any associate who manipulates or attempts to manipulate the Plan for personal
gain at the expense of clients, other associates or Company objectives will be
subject to appropriate disciplinary action, including the non-payment of any
award otherwise due or paid to such associate under this Plan.


In addition and upon the approval of the Company's board of directors or the
HRCC, payments under the Plan paid to an associate will be subject to recovery
and "clawback" by the Company, and repaid by such employee, if the payments are
based on materially inaccurate financial statements or other materially
inaccurate performance metric criteria. Moreover, payouts under the Plan shall
be subject to any clawback or recoupment rules and regulations adopted by the
Securities and Exchange Commission or any other regulatory agency adopted
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act.


PLAN FUNDING:


The Plan assets will be funded from the results of operations of the Company
with all assets being commingled with the assets of the Company.


TIMING OF AWARDS:


During January 2018, the HRCC will review all proposed awards pursuant to the
Plan and shall certify whether the performance goal for the Performance Period
has been achieved (within the meaning of Section 162(m) of the Code). Any awards
to be distributed pursuant to the Plan shall be distributed prior to January 31,
2018 or as soon as possible thereafter, but in no event later than March 15,
2018.  No award will be distributed prior to January 1, 2018.


TARGET AWARD:


Each participant will be assigned an "award tier" based on their position within
the Company, their experience level or other factors.  Each participant's
Leadership Team member is responsible for notifying each participant of his or
her "award tier".  The "award tier" will be expressed as a percentage of the
participant's base salary ranging from 10% to 100%.  In order to determine the
"target award", participants will multiply their "award tier percentage" by
their actual YTD base salary paid for 2017 as of December 31, 2017.  Overtime or
other wage components are not considered in these calculations.


The incentive for participants that begin their employment with the Company
during the period from January 1, 2017 through December 31, 2017 will be
calculated using the same formula.


PERFORMANCE CRITERIA


Awards under the Plan shall be conditioned on the attainment of one or more
corporate performance goals recommended by the CEO and approved by the HRCC for
the 2017 fiscal year.  Additionally, the CEO, based on input from any
participant's team leader, may include performance criteria for any individual
or groups of participants as he deems appropriate, subject to the review of the
HRCC.  Notwithstanding the foregoing, the Committee shall have the sole
discretion to establish such goals for Covered Officers and other Named
Executive Officers and the CEO shall have no involvement in setting the
performance goals applicable to participation in the Plan for himself or the
other Covered Officers or Named Executive Officers, and such goals shall be
established solely by the HRCC.


After December 31, 2017, the HRCC shall determine whether and to what extent
each performance goal has been met.  In determining whether and to what extent a
performance goal has been met, the HRCC may consider such matters as the HRCC
deems appropriate.


DISCRETIONARY INCREASES AND REDUCTIONS:


The CEO may award up to an additional 10% of base pay to any participant in the
Plan, other than the CEO, based on extraordinary individual performance. 
Likewise, the CEO may reduce a participant's, other than the CEO's, award by up
to 100% of the calculated award for individual performance, if the participant
did not exhibit a strong commitment to the Company's mission or values. 
Notwithstanding the foregoing, the HRCC shall have the sole discretion to accept
the CEO's recommendations for increases or decreases of awards pursuant to this
paragraph with respect to Covered Officers; and may make such other adjustments
with respect to Covered Officerst hat are consistent with the Plan.


Discretionary adjustments outside these parameters shall be approved by the HRCC
prior to distribution; however any discretionary adjustment with respect to
payments to the Company's Named Executive Officers, including the CEO, must be
approved by the HRCC prior to distribution.


AMENDMENTS, TERMINATIONS AND OTHER MATTERS:


The HRCC has the right to amend or terminate this Plan in any manner it may deem
appropriate in its discretion at any time, including, but not limited to the
ability to include or exclude any associate or group of associates from
participation in the Plan, modify the award tiers or percentages or modify or
waive performance targets; provided, that the HRCC shall not exercise discretion
with respect to the determination of the Company's soundness threshold
established by the HRCC for fiscal 2017 to increase the amount of compensation
that would otherwise be due to a Covered Officer upon the attainment of that
goal.


Should the Company enter into any merger or purchase agreement (including a
change of control of the Company), significant market expansion or other
materially significant strategic event, the HRCC may amend the Plan (including
the performance criteria) as it may deem appropriate under the circumstances; in
addition, the HRCC may amend the Plan (including the performance criteria) for
any non-recurring transaction which may materially impact the Company's
financial position or results of operations for the fiscal year (e.g., capital
transactions, divestiture of assets at gains or losses, branch acquisitions,
etc.) and in each case as may be consistent with the terms of the 2014 Equity
Incentive Plan.


Furthermore, the Committee may amend the Plan, including the performance goals,
at any time to consider the impact of regulatory matters or if required or
appropriate to conform to regulatory requirements, guidance or advice or if a
change in regulations or regulatory guidance materially impacts performance
criteria as may be consistent with the terms of the 2014 Equity Incentive Plan.


Furthermore, this Plan does not, nor should any participant imply that it shall,
create a contractual relationship or rights between the Plan, the Company or any
associate of the Company.  No associate should rely on this Plan as to any
awards that the associate believes they might otherwise be entitled to receive. 
This Plan shall be governed by and construed in accordance with the laws of the
State of Tennessee, without regard to any conflicts of laws or principles.




 